Shoyer, J.,
dissenting,
— It is inconceivable to me that an experienced lawyer, admittedly a specialist in the preparation of wills and the administration of decedents’ estates, would, in making his own testamentary provision for immediate distribu*761tion and no future estates, fail to dispose of Ms residue. Furthermore, the majority opinion finds him guilty of corrupting a word of art, viz., “residue”, and that in the disposition of his own property. For the reasons given in my adjudication I believe that he has adequately expressed in writing his intent to bequeath his entire estate, and therefore I dissent.
Joseph N. Dubarry, Jth, of Montgomery, Mc-Cracken, Walker & Rhoads, for exceptants.
Alan Reeve Hunt and William White, Jr., of Duane, Morris & Heckscher, contra.